SHRUM, Judge.
The defendant was found guilty by a jury of the class D felony of unlawful use of a weapon and sentenced to one year in the county jail. The court suspended execution of the sentence and placed the defendant on supervised probation for five years. Because we conclude the trial court committed reversible error when it permitted the state to cross-examine a defense witness about earlier unrelated adult abuse charges lodged by the witness against the defendant, we reverse and remand for a new trial.
FACTS
The victim, Denzil Blair, lived on a Camden County farm where he raised cattle. The defendant, who lived on an adjoining farm, owned two Rottweiler dogs which began attacking and, on occasion, killing Blair’s calves. The problem was ongoing. Finally the defendant gave Blair permission to shoot the dogs if they attacked his cattle again.
On March 31, 1990, upon seeing the dogs again attacking his cattle, Blair shot the dogs. Then, as Blair walked back toward his house, the defendant crossed the fence and approached Blair, shouting obscenities along the way. Blair testified that the defendant walked up to him and grabbed the gun, that they had “a brief tussle” over the gun, and that the defendant yanked the gun from Blair and “stuffed it” into Blair’s belly, holding it there momentarily. The defendant then took the gun and beat it apart over a tree trunk. Based on the foregoing, the defendant was charged with the class D felony of unlawful use of a weapon in violation of § 571.030.1
At trial, the defendant’s living companion, Ginger Sharp, was called as his witness. Her testimony and that of another witness, Delbert Ingels, closely tracked the defendant’s testimony: Blair shot one of the dogs while it was on the defendant’s property; Blair pointed the shotgun at the defendant’s stomach as the defendant approached him; the defendant took the shotgun from Blair but did not point it at Blair; the defendant unloaded the gun and then broke it apart by hitting it against a tree.
By cross-examination the state elicited from Sharp that she had lived with the defendant six or seven years, she had two children by him, she and the defendant had talked about marriage “a lot,” they had separated only for very short periods of time, she was “very close” to the defendant, she did not want to see him get in trouble or go to the penitentiary because “[h]e was not wrong,” and that the defendant supported her and her children.
*519Sharp denied that the defendant told her what to say about the incident, that she had compared stories with the defendant or Ingels as they wrote out their statements about the incident, that she felt threatened if she didn’t “follow his story,” and that the defendant had threatened her if she did not corroborate his version of the incident.
Over timely objections by the defendant the following evidence, offered by the state, was placed before the jury. The state elicited from Sharp that before the dog-killing incident she had been the object of a “violent, angry outburst” by the defendant, that she had filed two adult abuse actions against the defendant, and that in January 1990 she had filed a verified petition for an order of protection in an adult abuse case. That petition was admitted into evidence. By the petition, Sharp had charged that the defendant caused her physical harm, attempted to physically harm her, placed her in apprehension of immediate physical harm, harassed her, and unlawfully imprisoned her. In the petition, Sharp specifically alleged that the defendant “hit her with his fist,” “tore my car up so I could not leave,” “tore phone out of the wall so I could not call for help,” “threatened me,” and “harassed me.”
When the jury returned their verdict form, written at the bottom was, “By unanimous agreement the jury recommends counseling.”
DISCUSSION AND DECISION
The principles governing the admissibility of uncharged misconduct evidence are summarized in State v. Kitson, 817 S.W.2d 594 (Mo.App.1991):
In Missouri, evidence of an uncharged crime committed by a defendant is usually not admissible because that evidence may result in a conviction based upon a crime with which the defendant is not charged. E.g. State v. Mallett, 732 S.W.2d 527, 534 (Mo. banc 1987), cert. denied 484 U.S. 933, 108 S.Ct. 309, 98 L.Ed.2d 267 (1987); State v. Trimble, 638 S.W.2d 726, 732 (Mo. banc 1982), cert. denied 459 U.S. 1188, 103 S.Ct. 838, 74 L.Ed.2d 1031 (1983). The jury may use the evidence of the uncharged crime to infer the defendant has a general criminal disposition, a bad character, or a propensity or proclivity to commit the type of crime charged, which, in turn, results in the jury basing a finding of guilt on the uncharged crime. Mallett, supra; Trimble, supra.
There are exceptions to this general rule, however. Evidence of an uncharged crime which has independent logical relevance to a fact in issue may be admissible, see, e.g. State v. Reese, 364 Mo. 1221, 274 S.W.2d 304, 307 (banc 1954), if its prejudicial effect does not outweigh its probative value. Id.; Mallett, supra 732 S.W.2d at 534. Thus, evidence of an uncharged crime is admissible if it tends to establish motive, intent, identity, the absence of mistake or accident, or a common scheme or plan embracing the commission of two or more crimes so related that the proof of one tends to establish the other. Mallett, supra, 732 S.W.2d at 534; Reese, supra 274 S.W.2d at 305.
817 S.W.2d at 596-97. The foregoing list of theories for establishing independent logical relevance is not exclusive. State v. Hutton, 825 S.W.2d 883, 888 (Mo.App. 1992). See also Kitson, 817 S.W.2d at 597 n. 1.
In this case the state asserts that the challenged evidence was offered and properly admitted to impeach defense witness Sharp and establish her motive and bias for testifying favorably to the defendant. The state argues that the motives, interests, and biases of a witness are always relevant “even though such evidence has no bearing on the issues of the case.”2 As with most rules, however, there are limitations which circumscribe the fore*520going general statement of law. Glass, 554 S.W.2d at 428. One such limitation is that evidence of other crimes is so highly prejudicial that it should be received only where there is “strict necessity.” State v. Collins, 669 S.W.2d 933, 936 (Mo. banc 1984) Therefore, when proper impeachment can be had without introducing evidence of other crimes, it is error to allow evidence of other crimes because the prejudicial effect outweighs the necessity for and probative value of the evidence. Id.
Clearly, the state had the right to impeach Sharp and, indeed, it did so. Substantial evidence was elicited from Sharp about her long relationship with the defendant, her dependence on him, and her attitude toward him. It is apparent that a reasonable jury could not have been anything but very much aware of Sharp’s motives, interest, or bias in favor of the defendant. See Johnson, 700 S.W.2d at 818. Assuming, without deciding, that evidence of the earlier adult abuse proceeding was relevant as tending to show the defendant’s ability to threaten and intimidate Sharp (as argued by the state), the prejudicial effect of such evidence outweighed the necessity for and probative value of the evidence. See Collins, 669 S.W.2d at 936; State v. Owen, 753 S.W.2d 114, 115 (Mo. App.1988).
In so holding, we are mindful that the balancing of prejudicial effect and probative value normally lies within the sound discretion of the trial court. Mallett, 732 S.W.2d at 534. However, here we find an abuse of discretion because proper impeachment evidence relating to Sharp existed without the adult abuse evidence (see Collins, 669 S.W.2d at 936), placing the details of the defendant’s uncharged conduct before the jury by introducing the adult abuse petition was not necessary— Sharp had admitted filing the adult abuse charges — and the obvious effect was to seriously prejudice the defendant (see Reese, 274 S.W.2d at 307), and the state unduly emphasized and dwelt on the adult abuse incidents, both in cross-examination and in closing argument (see State v. Taylor, 739 S.W.2d 220, 224 (Mo.App.1987)).3
Additionally, the possible prejudicial effect of allowing a jury to consider prior bad conduct increases where, as here, the evidence of the defendant’s guilt was not overwhelming. Blair’s testimony that the defendant pointed the gun at him in an angry and threatening manner was contradicted by three people: the defendant, Sharp, and Ingels. Each testified that Blair pointed the gun at the defendant, threatened to shoot him, and then the defendant took the gun from Blair. They also testified that the defendant, without having pointed the gun at Blair, broke it apart by hitting it against a tree. We recognize that the credibility of the testimony of the four witnesses was for the jury; however, in determining whether the prejudicial effect of the challenged evidence outweighed its probative value, we must consider the substantial conflict in the evidence relating to essential elements of the state’s case.
Finally, we read the jury’s note on the verdict form — “By unanimous agreement the jury recommends counseling” — as an indication of their belief that the defendant dealt with stressful situations by reacting violently or in a threatening manner. The jury’s recommendation, doubtless well-intentioned and possibly well-advised, supports our belief that the adult abuse evidence was used by the jury to infer that the defendant had a general criminal disposition, a bad character, or a propensity for reacting violently when angry — that he was a person who, because of his bad character, must have committed the crime charged. See Kitson, 817 S.W.2d at 597-98 [6, 7]. This likely conclusion is precisely why, in Missouri, evidence of an uncharged crime committed by a defendant is usually not admissible because its prejudicial effect outweighs its probative value.
The defendant’s first point is dispositive of this appeal; we need not consider the *521second point he raises. The judgment is reversed and the cause remanded for a new trial.
CROW, P.J., dissents in separate opinion.
PARRISH, J., concurs.

. § 571.030, RSMo 1986, provides, "1. A person commits the crime of unlawful use of weapons if he knowingly ... (4) Exhibits, in the presence of one or more persons, any weapon readily capable of lethal use in an angry or threatening manner_”


. In support of its argument, the state cites State v. Johnson, 700 S.W.2d 815 (Mo. banc 1985); Jablonowski v. Modem Cap Mfg. Co., 279 S.W. 89 (Mo. banc 1925); Barraclough v. Union Pac. R. Co., 331 Mo. 157, 52 S.W.2d 998 (1932); State v. Masslon, 746 S.W.2d 618 (Mo.App. 1988); State v. Mooney, 714 S.W.2d 216 (Mo.App.1986); and State v. Glass, 554 S.W.2d 426 (Mo.App. 1977).


. During closing argument the state argued, over objection, that both Ingels and Sharp had motives to lie, that they were "maybe intimidated to lie," and that "if they don’t go along with the story that something bad might happen to them.”